Citation Nr: 0024684	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder, claimed as a leg disorder secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy.  

2. Entitlement to service connection for a left hip disorder, 
claimed as a leg disorder secondary to the veteran's 
service-connected residuals of a lumbar laminectomy. 

3. Entitlement to an increased rating for residuals of a 
lumbar laminectomy, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1954, and from March 1955 to April 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to the issue of an increased rating for 
residuals of a lumbar laminectomy, the present appeal arises 
from a September 1994 rating decision, in which the RO denied 
the veteran's claim.  The disability, at that time, was 
evaluated as 20 percent disabling effective from September 
1975.  The veteran filed an NOD in October 1994, and the RO 
issued an SOC in April 1995.  The veteran filed a substantive 
appeal in May 1995.  A supplemental statement of the case 
(SSOC) was issued in March 1996.  The veteran's appeal 
subsequently came before the Board, which, in an April 1997 
decision, remanded the appeal to the RO for additional 
development.  In an October 1997 rating decision, the RO 
increased the veteran's disability rating from 20 percent to 
40 percent, with an effective date from March 1994.

With respect to the issue of service connection for right and 
left hip disorders, claimed as bilateral leg disorders 
secondary to the veteran's service-connected residuals of a 
lumbar laminectomy, the present appeal arises from an October 
1996 rating decision, in which the RO denied the veteran's 
claims.  The veteran filed an NOD in February 1997, and the 
RO issued an SOC in June 1997.  The veteran filed a 
substantive appeal in July 1997.  An SSOC was issued in 
October 1997.  The veteran, assisted by a service officer 
affiliated with the Paralyzed Veterans of America, Inc. 
(PVA), testified before the undersigned Member of the Board 
during a December 1998 Travel Board hearing at the VARO in 
St. Petersburg, FL.  

Thereafter, the veteran's appeal came before the Board, 
which, in a July 1999 decision, denied the veteran's claim 
for an increased rating for residuals of a lumbar 
laminectomy, as well as service connection for right and left 
hip disorders, claimed as bilateral leg disorders secondary 
to the veteran's service-connected residuals of a lumbar 
laminectomy.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  In that 
litigation, the Court issued an order, dated in November 
1999, in which it vacated the Board's decision and remanded 
the case for additional development.  The Court remanded the 
case to the Board under the authority of 38 U.S.C.A. 
§ 7252(a) (West 1991 & Supp. 2000).  

The Board notes that the issue of an increased rating for 
residuals of a lumbar laminectomy will be discussed in the 
Remand section of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in August 1997, the examiner opined that 
the question of whether the veteran's degenerative changes 
in her neck, back, low back, and right hip were the result 
of her falls in service could not be definitely answered, 
although the understanding in the medical community at 
that time was that they could not cause degenerative 
changes; however, the examiner stated, it was likely that 
the development of these symptoms was accelerated by the 
veteran's injuries.  

3. There is no competent evidence of record that the 
veteran's right hip or left hip disorder is due to disease 
or injury in service, or that either is secondary to her 
service-connected residuals of a lumbar laminectomy.  

4. The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims of service connection for right 
and left hip disorders, either on a direct basis or as 
secondary to her service-connected residuals of a lumbar 
laminectomy, are plausible under the law.  

5. The medical question, with respect to the veteran's 
bilateral hip disorder, presented in this case is not so 
complex or controversial as to require the obtaining of an 
opinion from an independent medical expert.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for a right hip disorder, either on a 
direct or secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310 (1999).

2. The veteran has not submitted a well-grounded claim of 
service connection for a left hip disorder, either on a 
direct or secondary basis.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310 (1999).

3. Referral of the medical findings with respect to the 
veteran's bilateral hip disorder for an advisory opinion 
by an independent medical expert is not warranted.  38 
U.S.C.A. §§ 5109, 7109 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.328, 20.901 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
granted a noncompensable service-connected disability rating 
for residuals of a lumbar laminectomy, beginning in July 
1958.  In September 1974, the disability rating was increased 
to 10 percent.  It was subsequently increased to 20 percent 
in January 1976, with an effective date from September 1975.  

In July 1981, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of hip 
pain, with the left being worse than the right.  The 
examiner's impression was postoperative herniated nucleus 
pulposus and laminectomy of the lumbar spine, in addition to 
subjective symptoms associated with the dorsal spine, neck, 
and hips, which, it was noted, were probably unrelated to the 
low back problem.  

In January 1990, the veteran underwent both VA orthopedic and 
neurologic examinations for purposes of evaluating her 
service-connected low back disability.  The examiners' 
impressions included residuals from a lumbar laminectomy, 
without current evidence of radiculopathy; and chronic lumbar 
and cervical pain due to spondylosis, with no clinical 
evidence of radiculopathy or peripheral neuropathy.  

In November 1990, the veteran testified before a hearing 
officer at the VARO in
St. Petersburg, FL.  Under questioning, the veteran reported 
that the pain in her low back radiated into her right hip to 
the end of the hip joint, and she described the pain as 
somewhat sharp, but more or less a dull ache.  (Transcript at 
5, 7, 8).  

Thereafter, in April 1991, the veteran underwent a magnetic 
resonance imaging (MRI) of her back at the Orlando Diagnostic 
Center.  With respect to her lumbar spine, the examiner's 
impression noted post-operative laminectomy changes with no 
recurrent herniation.  It was also noted that a left L5 nerve 
root was surrounded by epidural fibrosis and trapped in a 
tight lateral recess.  With respect to the cervical spine, 
degenerative changes, including annular bulging discs and 
disc protrusion, were found at C4-5, C5-6 and C6-7.  The MRI 
study of the veteran's thoracic spine was normal.  

In May 1994, the RO received treatment records and a 
discharge summary from the VA Medical Center (VAMC) in Tampa, 
dated from January 1993 to March 1994.  These records noted 
the veteran's complaints of pain in her back, knees, and 
hips, including radiating pain into her legs.  An August 1993 
progress note from a pain screening clinic noted diffuse 
tenderness in the low back, shoulder, and neck, with no 
findings of weakness or sensory deficit.  It was also noted 
that the "hot spot" with regard to pain was in the 
veteran's right upper back and neck.  A March 1993 progress 
note reflected the veteran's complaints of pain in her right 
hip, radiating to the groin.  The pain was reported as being 
present for months and becoming progressively worse.  

In August 1994, the veteran was medically examined for VA 
purposes.  On clinical examination, she did not exhibit 
paralumbar muscle spasm or tenderness.  She was able to bend 
forward at the waist to 60 degrees before complaining of back 
pain.  She also exhibited a negative straight leg raise test 
bilaterally, and no neurological deficit was found in either 
low extremity.  Internal rotation of the right hip was to 5 
degrees and resulted in extreme pain.  Increased pain was 
also noted with full weight bearing on the right hip.  A 
radiographic study of the lumbar spine revealed 
osteoarthritic degenerative changes with narrowing of the L4-
L5 and L5-S1 interspaces.  The examiner opined that the 
veteran exhibited a moderately severe degree of physical 
impairment with regard to her spinal deformity as a result of 
her fall and subsequent surgery.  

In January 1996, the RO received VAMC Tampa treatment 
records, dated that same month.  These noted treatment for 
hypertension and diabetes mellitus.  The following month, the 
RO received VAMC Tampa treatment records, some duplicative, 
dated from April 1995 to February 1996.  These noted 
complaints and/or treatment for back pain, pharyngitis, 
hypertension, and a bladder infection.  

In February 1996, the veteran was medically examined for VA 
purposes.  The veteran reported a history of low back pain 
since 1952, following a fall in service.  She also reported 
pain in her neck and mid back following a second fall in 
1956.  The veteran's low back was noted to have been operated 
on in 1959, and she indicated that she had done well post-
operatively.  As for current complaints, the examiner noted 
the veteran's reports of severe pain in her mid back area and 
neck, and denial of any significant pain in her low back.  In 
addition, she also denied any radiation of pain down into her 
lower extremities, except if she happened to bend too far or 
hurt her back after prolonged physical activity.  On clinical 
examination, there was no evidence of muscle spasm, and range 
of motion of the lumbar spine consisted of forward flexion to 
75 degrees, backward extension to 10 degrees, lateral flexion 
bilaterally to 10 degrees, and rotation bilaterally to 10 
degrees.  There were no neurological deficits found, and 
radiographic studies were noted to reveal degenerative joint 
disease of the entire spine.  The examiner's diagnosis was 
status post lumbosacral laminectomy and diskectomy, with 
stable symptoms and only occasional sciatica.  In addition, 
the examiner diagnosed chronic mid-back and cervical chronic 
strain with degenerative joint disease; the symptoms becoming 
gradually worse.   

Following a remand by the Board in April 1997, the veteran 
underwent a VA neurological examination in July 1997.  The 
examiner noted the veteran's medical history and, on clinical 
examination, reported a lack of evidence reflecting clear-cut 
radicular findings in either the upper or lower extremities.  
The diagnosis was probable cervical radiculopathy in the 
right, with no residual symptoms from previous lumbar 
laminectomy at that time.

In August 1997, the veteran underwent an additional spine 
examination.  The examiner noted the veteran's medical 
history, and reported that she had a slight amount of pain in 
her low back, mainly in her right hip.  The examiner further 
noted that the veteran's symptoms involved the right hip, 
upper back, and neck, and that she denied any radiating pain 
into her upper or lower extremities, or focal weakness or 
changes in sensation.  On clinical examination, the examiner 
found no evidence of myospasm that could be appreciated.  
Range of motion of the lumbar spine was reported as 80 
degrees forward flexion and 10 degrees backward extension, 
lateral bending bilaterally of 20 degrees with pain, in 
addition to rotation bilaterally of 20 degrees.  Neurologic 
testing of the lower extremities revealed good strength, 
which included hip flexion, abduction, adduction; ankle 
dorsiflexion; and extensor hallucis longus function.  Deep 
tendon reflexes revealed 2/4 Achilles tendon reflexes with 
1/4 Achilles tendon reflexes bilaterally.  There was a 
negative sitting straight leg raise.  Following a review of 
the radiographic studies and the MRI report as to the lumbar 
spine, the examiner noted that the lumbar spine had a marked 
amount of degenerative change and facet hypertrophy, with 
foraminal stenosis.  The diagnosis included degenerative 
joint disease of the low lumbar spine.

In addition, the examiner opined that, given the amount of 
stenosis and the degree of degenerative changes in the 
veteran's spine, fatigability was likely to be a major 
complaint.  It was noted that the veteran's problems stemmed 
from the diffuse nature of her pain throughout her spine, 
although the low lumbar spine was noted as the veteran's 
least painful area.  In addition, it was noted that the 
veteran currently did not have focal neurologic deficits, 
but, if her spondylosis and degenerative changes progressed, 
that could change

The examiner then addressed the possibility of a relationship 
between "her service connected injuries" and "these 
degenerative changes," stating that "this cannot clearly be 
answered without review of the immediate post injury 
radiographs.  It is currently unclear in orthopedic 
literature whether such injuries do in fact cause this type 
of progression.  The current understanding is that they do 
not cause degenerative change, however they can accelerate a 
condition that would likely have occurred anyway."  The 
examiner further stated, "Whether all of these things [i.e., 
the veteran's "postural deformities plus pain in the neck, 
back, lower back and right hip"] were caused from two falls 
while in the service cannot be definitively answered.  It is 
likely however that the development of these symptoms was 
accelerated by her injuries."

In October 1997, the RO received an examination report from 
Jack Gresham, M.D., dated in August 1994.  The report noted 
the veteran's complaints of right hip pain, and on clinical 
evaluation, she was noted to have pain on full weight bearing 
of the right hip, although not severe.  There was a negative 
straight leg raise test bilaterally, and no neurological 
deficit was reported in either lower extremity.  In addition, 
the veteran exhibited marked limitation and rotation on 
motion of the right hip, but otherwise good flexion and 
extension.  Radiographic studies were noted to reveal 
advanced degenerative joint disease of the right hip and 
early joint disease of the left hip.  Dr. Gresham's 
impression included degenerative joint disease of the right 
hip.  

In November 1997, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), in which she reported that 
she was forced to walk with a cane and use a neck brace, and 
suffered from chronic pain and sciatic neuropathy.  She noted 
that the VA examiner's findings in July 1997 had not been 
unequivocal with respect to her bilateral hip disorder claim, 
and therefore an independent medical opinion should be 
acquired.  

In December 1998, the veteran testified before the 
undersigned Member of the Board during a Travel Board Hearing 
at the VARO in St. Petersburg.  She reported that she 
suffered from chronic pain in her neck, shoulders, and back, 
and that the pain was chronic and kept her up at night.  She 
also reported having undergone a right hip replacement in 
July 1998, and that she was experiencing increased pain in 
her left hip and would soon be undergoing a left hip 
replacement.  In addition, the veteran reported taking 
Tylenol Extra Strength for her pain.  The veteran also noted 
that she didn't do much around the house, left her house only 
to go shopping, and spent most of her day sitting in a 
rocking chair watching television.  

Following the July 1999 decision of the Board in this matter, 
as discussed above in the Introduction, the case was remanded 
by the Court of Appeals for Veterans Claims, pursuant to a 
Joint Motion for Remand filed by counsel for the veteran and 
counsel for the Secretary of Veterans Affairs.  With regard 
to the issue of service connection for right and left hip 
disorders, claimed as secondary to the residuals of a lumbar 
laminectomy, the Joint Motion noted that the Board "should 
further address the issue of whether Appellant's bilateral 
hip disorder was aggravated by service, and the sufficiency 
of [the August 1997] opinion to well ground Appellant's 
claims regarding her hips."

II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If she has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran shall be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).  Here, the issue is secondary service 
connection, so what is required is competent evidence of a 
cause-and-effect relationship between a current hip disorder, 
either right or left, and the service-connected disability, 
which is residuals of a lumbar laminectomy.

The Board notes that a review of the veteran's service 
medical records reflects no evidence that the veteran had a 
right or left hip disorder in service.  A separation medical 
examination, dated in April 1956, reflected no complaints, 
findings, or diagnosis of any hip disorder.  The veteran has 
contended that her right and left hip degenerative changes, 
as well as painful radiculopathy to her lower extremities, 
are secondary to her service-connected residuals of a lumbar 
laminectomy.  However, we find that there is no competent 
evidence of record to support the veteran's contention in 
this regard.  In reaching this conclusion, we observe, as is 
noted above, that the veteran reported hip pain on VA 
examination in July 1981.  Thereafter, in an August 1994 
examination report from Dr. Gresham, radiographic studies 
were noted to reveal advanced degenerative joint disease of 
the right hip and early joint disease of the left hip.  Dr. 
Gresham's impression included degenerative joint disease of 
the right hip, and radiculopathy of the upper extremity, 
although he did not relate either of these findings in any 
way to the veteran's residuals of a lumbar laminectomy.

On VA examination in July and August 1997, no neurological 
deficit or radicular findings were noted.  A VA examiner 
opined that whether the veteran's falls in service were 
directly responsible for the pain in her neck, back, and 
right hip could not be definitively answered, although he 
stated, without further explanation, that it was likely that 
the development of these symptoms was accelerated by the 
veteran's injuries.  

The Board acknowledges that the caselaw of the Court has 
recognized that "[t]he Court's word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary to 
establish a plausible medical nexus."  Hicks v. West, 
12 Vet.App. 86, 90 (1998).  "But the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  The Court has 
also indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Id. 

In this instance, the Board has thoroughly considered the VA 
examination opinion offered in August 1997.  While the 
examiner stated that any fall the veteran suffered in service 
likely "accelerated" the degenerative changes that 
ultimately occurred in her hips, that statement is ambiguous, 
and does not even address secondary service connection.  The 
Board is well aware that a disorder which pre-exists a 
veteran's entry into active military service may be service 
connected if it undergoes a permanent increase in the level 
of disability in service, see, e.g., Maxson v. West, 
12 Vet.App. 453, 458-59 (1999), but, in this case, it has 
been neither contended nor shown that the veteran had any hip 
disorder before service.  In fact, the gravamen of the claims 
as to the hips is that the present hip disabilities arose 
long after service, as a result of the service-connected low 
back disability.  Thus, even if the examiner's statement is 
construed so that the word "accelerated" is synonymous 
with, or connotes the same meaning as, "caused" or 
"aggravated", it would not serve to support the secondary-
service-connection claim.  Moreover, since no hip disability 
has been shown to have existed in service or for many years 
after service, to whatever extent the examiner's statement 
may be seen as implying direct service connection, we note 
that no claim based upon incurrence or aggravation of a hip 
disorder in service has been filed, denied, and appealed to 
the Board.

Thus, when we consider the nature of the VA examiner's 
opinion, along with the lack of any other competent medical 
evidence relating the veteran's bilateral hip pain to 
service, or her service-connected residuals of a lumbar 
laminectomy, we find, in this instance, that the veteran has 
not met the threshold requirement for establishing well-
grounded claims, i.e., she has failed to provide adequate 
nexus evidence.  See Caluza, supra.  This is true even in 
light of the recent decision of the United States Court of 
Appeals for the Federal Circuit, which emphasized that there 
is a "uniquely low" threshold for assessing whether a claim 
is well grounded.  See Hensley v. West, 212 F.3d 1255, 1260-
62 (Fed. Cir. 2000).  Here, the lack of medical nexus 
evidence linking the service-connected back disability to the 
claimed hip disorders precludes our finding that a well-
grounded claim has been submitted.

Moreover, since the claim for secondary service connection is 
not well grounded, thus obviating any duty to further assist 
in development of the claim, there is no duty to assist in 
regard to any other theory for establishing service 
connection, e.g., on a direct service incurrence basis.  Cf. 
Schroeder v. West, 212 F.3d 1265, 1270 (Fed. Cir. 2000) 
(holding that duty to assist attaches to other in-service 
causes once veteran has established at least one in-service 
occurrence that is well grounded).

The Board is also cognizant of the veteran's contention that 
her claims should have been granted in accordance with 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999), under the 
reasonable-doubt/benefit-of-the-doubt doctrine doctrine.  In 
this respect, we note that under the regulation, "By 
reasonable doubt is meant one which exists because of the 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence . . . ."

In this instance, as noted above, the VA examiner reported 
that the question of whether the veteran's falls in service 
were directly responsible for the pain in her neck, back, and 
right hip could not be definitively answered, and he did not 
opine that the service-connected back disability had caused 
the claimed hip disabilities.  Thus, a finding of secondary 
service connection for a bilateral hip disorder would, in 
essence, be pure speculation on the Board's part, given that 
the veteran has not submitted any other evidence relating her 
bilateral hip disorder to her service-connected disability.  
Thus, we find that the evidence is not in relative equipoise, 
and application of section 3.102 is not warranted.  

While we do not doubt the sincerity of the veteran's 
contention that she suffers from a right hip disorder and 
left hip disorder, as well a radicular leg pain, secondary to 
her service-connected residuals of a lumbar laminectomy, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and link that 
disability to a period of active military service.  No 
competent medical evidence has been presented that a right or 
left hip disorder, or radicular leg pain is secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of well-grounded claims merely by 
presenting her own testimony, because, as a lay person, she 
is not competent to offer medical opinions.  See, e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded 
claim.").  See Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.  See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Elkins and 
Caluza, above; while there has been a showing of a medical 
diagnosis of degenerative changes in the veteran's right and 
left hips, there has been no medical evidence presented 
linking these disabilities, or any additional radicular leg 
pain, on a secondary basis, to the veteran's service-
connected lumbar laminectomy disability.  The Board thus 
concludes that the veteran has not met the initial burden of 
presenting evidence of well-grounded claims, as imposed by 
38 U.S.C.A. § 5107(a).

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in the development of them, and 
the Board does not have jurisdiction to adjudicate them.  
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a right and left hip disorders, claimed as 
secondary to a service-connected residuals of a lumbar 
laminectomy, must be denied.  See Epps v. Gober, supra.

The Board further notes that, in a November 1997 Statement in 
Support of Claim, the veteran requested that an independent 
medical opinion be requested based on VA examination findings 
with respect to the veteran's fall in service and her 
degenerative conditions of the spine and hip.  While the law 
authorizes procurement of an advisory medical opinion from 
one or more medical experts who are not VA employees, when 
warranted by the medical complexity or controversy involved 
in a pending claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. 
§§ 3.328, 20.901, the need for such an action is not shown in 
the present matter.  As the veteran's claims are not well 
grounded, the evidence of record cannot be said to present a 
question of medical complexity or controversy warranting such 
a step.


ORDER

1. Entitlement to service connection for a right hip 
disorder, claimed as a leg disorder secondary to the 
veteran's service-connected residuals of a lumbar 
laminectomy, is denied.  

2. Entitlement to service connection for a left hip disorder, 
claimed as a leg disorder secondary to the veteran's 
service-connected residuals of a lumbar laminectomy, is 
denied.


REMAND

As to her back disorder, the veteran has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that she has submitted a claim which is plausible.  
This finding is based in part on the veteran's assertion that 
her service-connected residuals of a lumbar laminectomy are 
more severe than previously evaluated.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

In the Board's April 1997 remand order, we instructed the RO 
to schedule the veteran for VA neurologic and orthopedic 
examinations.  In particular, the examiner(s) was requested 
to render an opinion concerning the effect of the veteran's 
service-connected disability, i.e., residuals of a lumbar 
laminectomy, upon her ordinary activity and her ability to 
procure and maintain employment.  As noted in the Factual 
Basis section, above, the examiner did not render an opinion 
specifically as to the effect of the service-connected 
disability on the veteran's ordinary activity and her ability 
to maintain employment, but instead answered those particular 
questions based upon the veteran's overall spinal disability, 
finding the veteran totally disabled and functionally 
impaired.  

We are mindful that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  Thus, the Board finds that the evidence 
does not reflect that its remand order has been complied 
with, and, therefore, this appeal must be remanded so that 
the requested development can be accomplished.  

Furthermore, we are cognizant that an evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered and, 
as such, is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims has 
emphasized:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1999).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court has reaffirmed its holding in DeLuca, holding, in 
an analogous case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed 
one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."  Therefore, on remand, consideration of 
the criteria emphasized in DeLuca, supra, should be 
undertaken.  

Accordingly, while we regret the delay, the veteran's claim 
for an increased rating for residuals of a lumbar laminectomy 
is REMANDED to the RO for the following action:

1. The veteran should once again be permitted 
to submit or identify any evidence in 
support of her claim.  Any evidence so 
identified should be obtained by the RO.  

2. The veteran should be scheduled for an 
orthopedic, and if necessary a neurologic, 
medical examination to evaluate the nature 
and extent of her residuals of a lumbar 
laminectomy.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should report on the level of the 
veteran's pain due to her service-
connected disability, and the effect such 
pain has on the veteran's functional 
ability, i.e., whether there is any 
functional loss in the low back due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  If 
feasible, the examiner should comment as 
to any additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated back abnormality) caused by 
those factors.  

3. In addition, the examiner should state the 
etiology of any pain, and whether such 
pain claimed by the veteran is supported 
by adequate pathology, or evidenced by 
visible behavior on motion or palpation.  
Finally, the examiner must render an 
opinion concerning the effect of the 
veteran's service-connected disability, 
i.e., residuals of a lumbar laminectomy, 
on her ordinary activity and her ability 
to procure and maintain employment.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, she and her 
accredited representative should be 
furnished a SSOC concerning all evidence 
added to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  

5. Thereafter, the veteran and her 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice, 
although she may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



